Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Interpretation
It is noted that applicant includes arguments regarding the thickness range being of between 10-100 microns; however, such is not the scope of claim 1.  Claim 1 recites a layer thickness which is greater than 10 microns and/or that the coating has a thickness which is less than 100 microns.  The or allows the claim to be met by a coating of more than 10 microns or less than 100 microns.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 10, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese reference (8-118367 A: figures 10 and 14 and paragraphs 52, 69 and 80 of the translation).
The Japanese reference teaches a blow mold (1) having a heat insulating coating (2) over the entirety of the cavity as shown in figure 10 which is used to blow a parison (4) into a molded article.  The reference teaches that the coating has a thickness of 0.05 mm or 50 microns (micrometers) up to 1 mm or 1000 microns.  Clearly, this covers the range of more than 10 micrometers and less than 100 micrometers.  The reference also discusses the fact that a coating of less than 50 micrometers the improvement of the appearance of the molded article is small.  The reference also discusses the fact that coatings of over 1000 micrometers increase the cooling time too much for the process to be economical.  There is clear guidance that at least 50 micrometers are required to improve the quality of the article and that less than 1000 micrometers is needed to maintain an economical cooling time for the process.
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajmera (4,871,507: figure 3 and column 7, lines 18-28).
Ajmera teaches a blow mold (11a, 12a) having heat insulating inserts (30, 30) on the parting seam of the bottom of the cavity as illustrated in figure 3.  It is noted that the blow mold is made of two side parts (11a, 12a).  The inserts are attached to the side parts by screws (31, 31) such that the inserts form a portion of the mold parting section at the bottom of the mold cavity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese reference taken together with Philipp et al (2019/0009451 A1: figures 1-2 and the title of the patent).
The Japanese reference discloses all claimed features except for a locking mechanism for a blow mold that is without a pressure pad.
Philipp et al disclose a blow molding apparatus comprising a pair of mold shells (14, 16) supported by holders (4, 8) without the use of pressure pads wherein a locking mechanism (22, 24) is used to lock the mold during blowing of the molded article.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of the Japanese reference by using a blow mold locking mechanism and a blow mold supported by a holder without pressure pads as disclosed by Philipp et al for the purpose of locking the mold during blow molding to avoid article defects caused by separation of the mold by the pressure medium used to blow the molded article.  It was also obvious to support the mold without pressure pads for the purpose of simplifying the apparatus and avoiding the capital costs of the pressure pads.
Claims 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese reference taken together with Kurihara et al (5,993,721: figure 1 and column 16, lines 10-21).
The Japanese reference discloses all claimed features except for the coating being formed by a sol gel process.
Kurihara et al disclose a blow mold (3) having a coating that is of a silicon type sol/gel paint.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of the Japanese reference by using a sol/gel coating as disclosed by Kurihara et al as such was a well-known coating used on blow molds.  The insulation properties of the silicon coating in relation to the mold is apparent to those of ordinary skill in the art.
Claims 4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese reference taken together with Kato et al (2017/0050361 A1: paragraph 74).
The Japanese reference discloses all claimed features except for the coating being a PEEK material.
Kato et al disclose a mold having an insulating coating of PEEK.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of the Japanese reference by using a PEEK material as the insulation coating as disclosed by Kato et al because such was a well-known insulation coating suitable for coating molds.  One of ordinary skill in the art would expect the PEEK coating to work at least as well as the coating of the Japanese reference.
Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese reference taken together with Voth et al (8,632,325: figures 1, 2, 4, 7 and 8).
The Japanese reference discloses all claimed features except for the use of a mold having two side parts and a mold bottom, with a stretch rod, wherein a plurality of molds is positioned on a carousel within a clean room.
Voth et al disclose a blow molding apparatus comprising: side molds (102, 104), bottom mold (106) and a stretch rod (5).  The molds are positioned on a carousel (2) within a clean room (6).
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of the Japanese reference by using a carousel to support a plurality of molds within a clean room as disclosed by Voth et al for the purpose of increasing the throughput of the apparatus by using a plurality of molds to package food materials aseptically.  It would have been further obvious to use a mold having stretch rod and a separate bottom to form blow molded articles that are biaxially stretched and have undercut supporting elements as is well-known in the blow molding arts.
Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.  Applicant argues that the Japanese reference does not disclose the small range of the coating of 0.1-100 micrometers.  The examiner respectfully disagrees with applicant’s interpretation of claim 1.  Claim requires a coating of more than 10 micrometers or less than 100 micrometers.  The range of 50-1000 micrometers covers either limitation of more than 10 or less than 100.  Applicant has supplied no factual evidence as to why a range of 10-100 micrometers would not be obvious.  It is specifically discussed by the reference that a coating of less than 50 micrometers does not provide a suitable article.  Clearly, the reference has considered the end point of their range to be critical.  50-100 is over half of the range argued by applicant.
In regards to Ajmera, the inserts (30, 30) are connected to the side molds at the parting line at the bottom of the mold and form a separation seam at the bottom as illustrated in the reference.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        6/15/2022